           Case 1:20-cv-05164-JPO Document 29 Filed 10/30/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 S.M.,
                                Plaintiff,
                                                                  20-CV-5164 (JPO)
                      -v-
                                                                       ORDER
 CITY OF NEW YORK, ET AL.,
                       Defendants.


J. PAUL OETKEN, District Judge:

         Defendant filed an Exhibit to a Declaration in Support of a Motion to Dismiss without

any viewing restrictions. (Dkt. No. 17-2.) The Court respectfully directs the Clerk of Court to

strike Defendant’s Exhibit 2 to its Declaration in Support of a Motion to Dismiss. (Dkt. No. 17-

2.) The redacted version of the Exhibit remains available at Docket Number 28-1.

         SO ORDERED.

Dated: October 30, 2020
       New York, New York
                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge
